Citation Nr: 0512084	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1970 to June 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

The appellant was afforded a personal hearing before a 
hearing officer at the RO in September 2000.  A transcript of 
the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2005, the appellant submitted additional evidence 
to the Board.  The agency of original jurisdiction (AOJ) has 
not had an opportunity to review the additional evidence.  

The Board notes that if a PTSD claim is based on an in-
service personal assault, evidence from sources other than 
the appellant's service records may corroborate the 
appellant's account of the stressor incident.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f) 
(2004).  The Board notes correspondence from the appellant's 
representative, dated in March 2005, notes the pertinent 
criteria in this regard.  Regardless, VA has not provided 
notification to the appellant.  

In correspondence received in August 2002, the appellant 
stated that he was in receipt of Social Security 
Administration (SSA) disability benefits.  The pertinent SSA 
records have not been associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should notify the appellant 
of the types of evidence that will 
corroborate PTSD based on personal 
assault and allow the appellant 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  

2.  The AOJ should obtain all SSA 
records pertinent to the appellant's 
claims, to include any decisions and the 
medical records upon which those 
decisions were based.  

3.  The AOJ should review the additional 
evidence.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


